Citation Nr: 1126596	
Decision Date: 07/15/11    Archive Date: 07/21/11

DOCKET NO.  07-27 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased (compensable) evaluation for hemorrhoids, status post hemorrhoidectomy.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel






INTRODUCTION

The appellant served on active duty from April 1986 to April 1995.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).


FINDING OF FACT

The appellant's hemorrhoid disorder is currently manifested by small hemorrhoid, non-thrombosed, with occasional flare-ups and bleeding.


CONCLUSION OF LAW

The criteria for a compensable evaluation for hemorrhoids have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114 Diagnostic Code 7336.


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).

This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the United States Court of Appeals for Veterans Claims (Court), in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as rating and effective date.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how ratings and effective dates are assigned.  Vazquez- Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Moreover, the United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In this case, VA sent to the appellant a letter dated January 2007 that complied with the statutory notice requirements.  VA notified the appellant of the evidence obtained, the evidence VA was responsible for obtaining, and the evidence necessary to establish entitlement to the benefits sought including the types of evidence that would assist in this matter.  Also, VA notified him of the how VA determines disability evaluations and effective dates.  This notice was provided prior to the initial adverse determination.  Furthermore, VA supplemented notice with a letter dated June 2008, wherein VA again notified the appellant of how VA determines disability ratings and provided him with the schedular criteria for hemorrhoids.  It is noted that the RO subsequently readjudicated the claim, and provided the appellant with Supplemental Statement of the Cases.  As such, the appellant has been afforded due process of law.

The duty to notify has been satisfied.  The appellant has not demonstrated any prejudicial or harmful error in VCAA notice.

VA further has a duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  That is, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).

Here, VA obtained service treatment records and VA medical records.  All these records have been associated with the claims file.

Furthermore, in accordance with VA's duty to assist obligations, VA afforded the appellant medical examinations in February 2007, January 2008, and July 2010.  The Board notes that there has been no allegation that the VA examinations were inadequate although the appellant stated that VA should not rely on the 2007 VA examination findings but rather her statements of soiling and lower gastrointestinal findings from VA treatment in April 2007.  The Board observes the VA examination reports described the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

The Board finds that the most recent 2010 examination report is sufficiently detailed with recorded history and clinical findings.  Specifically, the examination was conducted by a medical professional, and the associated report reflects review of the prior medical record and the history of the present illness.  The examination included a description of the symptoms and demonstrated objective evaluation.  Therefore, the Board concludes that he was afforded an adequate examination in this matter.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

VA provided the appellant the opportunity to have a hearing.  Although he initial sought a hearing in this matter, the hearing request was withdrawn in March 2011.

Therefore, VA satisfied its duty to assist and the Board finds no prejudice in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the veteran has been prejudiced thereby).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All relevant facts with respect to the claim addressed in the decision have been properly developed.  Under the circumstances of this case, a remand would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Claims for Increase

Disability evaluations are determined by the application of the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is prohibited.  38 C.F.R. § 4.14.

The Court has held that a veteran may not be compensated twice for the same symptomatology as "such a result would over compensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  The Court has acknowledged, however, that when a veteran has separate and distinct manifestations attributable to the same injury, he should be compensated under different Diagnostic Codes.  Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225 (1993).

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

The appellant's hemorrhoids are rated under Diagnostic Code 7336.  Under this diagnostic code provision, hemorrhoids that are mild or moderate warrant a noncompensable disability rating.  A 10 percent disability rating is warranted when there is evidence of hemorrhoids that are large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  For the maximum 20 percent disability rating to be assigned, the evidence must show persistent bleeding and secondary anemia, or fissures.  38 C.F.R. § 4.114, Diagnostic Code 7336.

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the claim for increase.  The criteria for a compensable evaluation are not met, nor are they more nearly approximated.  38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336.

VA treatment record reflect complaints of chronic constipation status post hemorrhoidectomy in 1990 with onset of left sided abdominal pains, and intermittent fecal incontinence of solid stool.  These records further show complaints of recurrent external hemorrhoids, and alternating diarrhea and constipation.  The appellant underwent colonoscopy in February 2007 with negative results.

Report of VA examination dated February 2007 reflects complaints of poor sphincter control and soiling, but no specific hemorrhoid complaints.  The appellant denied abdominal pain, constipation, and diarrhea.  She denied using absorbent pads.  She denied bleeding or thrombosed hemorrhoids.  She reported treating hemorrhoids with cream as needed.  Objectively, sphincter was mildly lax, anal area sensation was normal; there were no fissures, no external hemorrhoids, or bleeding.  The examiner noted that the appellant had a normal colonoscopy in February 2002.  The diagnosis was hemorrhoidectomy in service with mild laxity of the anal sphincter.

Report of VA examination dated January 2008 reflects complaints of intermittent constipation and rectal bleeding with hemorrhoid flare-ups.  She reported flare-ups occurring about twice a year.  At this time, objectively, no hemorrhoids were found internally or externally.  There was no evidence of fecal leakage, fissures, rectal prolapse, or abnormality of the rectum or anus.  There was no anemia.  Based on review of the claims file, it was noted that a recent VA gastrointestinal studies had shown a small internal hemorrhoid.  The diagnosis was history of hemorrhoidectomy in 1990 with mild, stable residuals.

Report of VA examination dated July 2010 reflects complaints of fecal voiding problems.  The appellant stated that she can be on the commode and evacuate her bowels without knowing this until she sees the stool.  She reported occasional use of protective undergarments.  She reported occasional constipation, but much less since starting the high fiber diet.  She denied current treatment.  She reported occasional rectal bleeding.  However, objectively, only a small, external, non-thrombosed hemorrhoid was seen.  There were no fissures, evidence of bleeding, or evidence of excessive redundant tissue.  There was no anorectal fistula, or anal or rectal stricture.  No sphincter impairment was found or rectal prolapse.  The diagnosis was external hemorrhoid.

Here, the Board finds that the medical evidence is highly probative as it addresses the schedular criteria and reflects appropriate clinical findings based on review of the medical history, and examination findings.

The lay evidence is also probative to the extent that the appellant reports of recurrent hemorrhoids.  She is competent and credible in this regard.  See Layno v. Brown, 6 Vet.App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet.App. 398, 405 (1995).

However, on considering whether the appellant's symptoms more closely resemble the criteria for a compensable evaluation, the Board observes that the appellant has not reported, nor does the medical evidence show large or thrombotic hemorrhoids, irreducible, or excessive redundant tissue evidencing frequent recurrences of hemorrhoids.  While she reports bleeding, there is no evidence of persistent bleeding with secondary anemia.  Although a July 2007 VA treatment note indicated iron deficiency anemia, this was attributed to heavy menstrual periods and treated with iron replacement.  Reports of VA examinations dated January 2008 and March 2010 reflect no anemia present.

Weighing the evidence of record, the Board finds that the preponderance is against an increased (compensable) evaluation for hemorrhoids, status post hemorrhoidectomy.  More than mild or moderate hemorrhoids are not shown by the medical evidence.  The Board is fully aware of the pleadings that the hemorrhoids are large, thrombotic and irreducible.  However, the medical evidence is in remarkable conflict with the pleadings.  Here, we find that the medical examinations are more probative, reliable and credible than the lay evidence as the examiners have been consistent and provided opinions based upon visualization of the area.  In sum, the lay pleadings are of diminished probative value.  Furthermore, there is no competent evidence of fistula, rectal prolapse, stricture of the rectum or anus, or impairment of sphincter to warrant a separate disability rating due to a service-connected disability.  38 C.F.R. § 4.114, Diagnostic Codes 7332-7335.  See 38 C.F.R. § 4.14 (2010).  (As addressed below, the AOJ has denied service connection for any impairment of the sphincter.)

Also, the Board finds that the factual findings show no distinct time periods during the appeal period where the service- connected disability exhibited symptoms that would warrant different ratings.  As such, a staged rating is not warranted and a uniform disability evaluation is appropriate.  See Hart, supra.

Absent a relative balance of the evidence, the evidence is not in equipoise and the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The Board acknowledges the appellant's complaints of abdominal pain, rectal pain, and fecal voiding problems-alternating diarrhea and constipation along with fecal soiling.  The record shows that the RO denied claims for an inactive colon and injury to anal sphincter an April 2008 rating decision, and notified the appellant of that determination, to include the right to appeal.  No appeal was filed.  The Board does not have jurisdiction over these finally adjudicated issues.

Furthermore, to the extent that the appellant reports that she has inactive colon and injury to the anal sphincter as a residual of hemorrhoids or hemorrhoidectomy, this is not born out by the competent evidence of record.  As an initial matter, the appellant is not competent to diagnose inactive colon, or opine the etiology of any colon or sphincter disorder.  Jandreau v. Nicholson, 492 F.3d. 1372 (2007); see Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  This requires medical expertise and is beyond a layperson's knowledge.  As such, her opinion on diagnosis and etiology has no probative value.  The Board assigns greater probative value to the medical evidence in the VA examination reports, which were prepared by neutral, skilled, medical professionals.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the credibility and weight attached to opinions are within the province of the Board as adjudicators).  See also Sklar v. Brown, 5 Vet. App. 140 (1993) (the probative value of a medical opinion is based on the scope of examination, relative merits of expert's qualifications, and analytical findings).

The more probative evidence of record shows no relationship between the appellant's service-connected hemorrhoids status post hemorrhoidectomy and either her inactive colon or fecal voiding symptoms.  Report of VA examination dated January 2008 reflects that there was no evidence of inactive colon.  The examining physician noted that the appellant denied constipation and diarrhea.  He indicated that her reported symptoms suggested irritable bowel syndrome with gas, which was not related to hemorrhoids or hemorrhoidectomy.  Furthermore, in an examination report addendum dated March 2008, the same VA physician opined that it was less likely as not that fecal incontinence was etiologically related to remote hemorrhoidectomy or current hemorrhoids in view of the documented negative colonoscopy, history, and examination findings-rather, fecal incontinence was due to irritable bowel syndrome.

In view of the above, the Board finds no basis upon which to award a separate disability rating based on the gastrointestinal complaints as they are not shown to be related to service-connected hemorrhoids or past hemorrhoidectomy.  See generally 38 C.F.R. § 4.114 (Schedule of Ratings-Digestive System).

Extraschedular Consideration

In the Board's adjudication of the increased rating claims, consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they were raised by the appellant.  In this case, the appellant has not specifically alleged that her service-connected hemorrhoid disability adversely affects her ability to obtain and maintain employment.  In fact, the record shows that she is employed on a full-time basis.

It is noted that disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).  

The criterion for such an award is a finding that the case presents an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical application of regular schedular standards.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the appellant fit appropriately with the criteria found in the relevant Diagnostic Code for the disability at issue.  The Board observes that the evidence does not establish that the appellant has experienced hospitalizations or other severe or unusual impairment due to the service-connected hemorrhoid condition being adjudicated herein.  The Board does not find that the schedular criteria have been inadequate for rating the manifestations of her service-connected hemorrhoid disability.  See 38 U.S.C.A. § 1155 (Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity).  For these reasons, referral for extraschedular consideration for these disabilities is not warranted.  



ORDER

An increased (compensable) evaluation for hemorrhoids status post hemorrhoidectomy is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


